—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While collecting unemployment insurance benefits, claimant failed to report his involvement in his father’s taxi business to the local unemployment insurance office. The Unemployment Insurance Appeal Board subsequently found him ineligible to receive unemployment insurance benefits on the ground that he was not totally unemployed. In addition, the Board charged him with a recoverable overpayment of benefits and assessed a forfeiture penalty of 292 benefit days upon finding that he had made willful false statements to obtain benefits.
*750We reject claimant’s contention that there is no evidence to support the Board’s finding that claimant made willful false statements to obtain benefits. The record reveals that claimant was an authorized signatory on the business checking account and routinely wrote checks on its behalf. Although claimant maintains that he was not involved in the business while he was unemployed and wrote checks only to help his ailing father, the record discloses that claimant signed yearly Federal income tax returns for the corporation, was a 50% shareholder and was listed as its president on another official document. This, coupled with claimant’s admitted failure to read the information booklet distributed by the local office, constitutes substantial evidence supporting the Board’s conclusion that claimant made willful false statements to obtain benefits (see, Matter of Hilburger [Mudacs], 183 AD2d 1016). Consequently, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.